DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

Claims 2-10 are allowed. The following is an examiner’s statement of reasons for allowance:

Regarding claim 1, the prior art fails to anticipate or render obvious the claimed invention including “…after SiC is deposited on a wall surface of a reaction chamber, mounting a substrate on a rotator provided in the[[a]] reaction chamber; supplying a first process gas containing no source gas to an upper surface of the substrate from above the substrate and after a rotation speed of the rotator is increased to 300 rpm or more, changing a temperature of the wall surface of the reaction chamber so as to fall downfalls from the wall surface of the reaction chamber to the upper surface of the substrate, the downfalls occurring by peeled off deposited SiC on the wall surface of the reaction chamber, and rotating the substrate at 300 rom or more so as to remove the downfalls fallen from the upper surface of the substrate while the downfalls falling onto the upper surface of the substrate; and after allowing a temperature of the substrate to rise, controlling the substrate to a predetermined film formation temperature and supplying a second process gas containing a source gas to the upper surface of the substrate from above the substrate to grow an SiC film on the substrate.…” Claims 2-10 are dependent upon claim 1 and are therefore allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUOVAUNDA JEFFERSON whose telephone number is (571)272-5051. The examiner can normally be reached M-F 7AM-4PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale E Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





QVJ
/DALE E PAGE/Supervisory Patent Examiner, Art Unit 2899